Citation Nr: 0638918	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected anaphylactic reaction to bee sting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1987 to April 2000.   Prior active 
service of more than 7 years has been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in October 2003.  A statement of the case was 
issued in April 2004, and a substantive appeal was received 
in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of a July 2001 VA examination, the veteran 
reported to the examiner emergency room treatment for bee 
stings in August 1998 and July 2001.  He also reported 
treatment in the summer of 2000.  It appears to the Board 
that the treatment records would be relevant to the veteran's 
appeal.  Moreover, in view of the need to return the case to 
the RO to obtain any such additional evidence, it seems 
reasonable to schedule the veteran for a VA examination to 
ascertain the current severity of his service-connected 
anaphylactic reaction to bee sting.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
medical records and a VA examination, it is appropriate to 
also direct that the RO furnish proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to address the 
procedural concerns.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

        2.  Action should be taken to contact the veteran 
and 
        obtain the necessary release of information 
authorization 
        The Board is particularly interested in the 
        following: emergency room treatments for bee stings 
in 
        August 1998 and July 2001; and treatment received 
in 
        summer of 2000.

3.  The RO should then take appropriate 
action to request copies of all medical 
records from the above-listed medical 
care providers and any other providers 
which the veteran may identify.  

4.  After completion of the above, the 
veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected 
anaphylactic reaction to bee sting.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record, and 
readjudicate the claim.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



